Exhibit 10.1

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE PARTNERSHIP), IN A FORM REASONABLY
ACCEPTABLE TO THE PARTNERSHIP, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  THE NUMBER OF COMMON UNITS ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE
HEREOF PURSUANT TO SECTION 1(a) OF THIS WARRANT.

 

EMERGE ENERGY SERVICES LP

 

WARRANT TO PURCHASE COMMON UNITS

 

Warrant No.: W-1

 

Date of Issuance: August 15, 2016, (“Issuance Date”)

 

Emerge Energy Services LP, a Delaware limited partnership (the “Partnership”),
hereby certifies that, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SIG Strategic Investments, LLLP,
the registered holder hereof or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the
Partnership, at the Exercise Price (as defined below) then in effect, upon
exercise of this Warrant to Purchase Common Units (including any Warrants to
Purchase Common Units issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the Issuance Date, but not after
11:59 p.m., New York time, on the Expiration Date (as defined below), 887,099  
(subject to adjustment as provided herein) fully paid and non-assessable Common
Units (as defined below) (the “Warrant Units”).  Except as otherwise defined
herein, capitalized terms in this Warrant shall have the meanings set forth in
Section 17.  This Warrant is one of the Warrants to Purchase Common Units (the
“SPA Warrants”) issued pursuant to Section 1 of that certain Securities Purchase
Agreement, dated as of August 8, 2016 (the “Subscription Date”), by and among
the Partnership and the investors (the “Buyers”) referred to therein, as amended
from time to time (the “Securities Purchase Agreement”).

 

--------------------------------------------------------------------------------


 

1.                                      EXERCISE OF WARRANT.

 

(a)                                 Mechanics of Exercise.  Subject to the terms
and conditions hereof (including, without limitation, the limitations set forth
in Section 1(f)), this Warrant may be exercised by the Holder on any day on or
after the Issuance Date (an “Exercise Date”), in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant.  Within one (1) Trading Day following an exercise of this
Warrant as aforesaid, the Holder shall deliver payment to the Partnership of an
amount equal to the Exercise Price in effect on the date of such exercise
multiplied by the number of Warrant Units as to which this Warrant was so
exercised (the “Aggregate Exercise Price”) in cash or via wire transfer of
immediately available funds if the Holder did not notify the Partnership in such
Exercise Notice that such exercise was made pursuant to a Cashless Exercise (as
defined in Section 1(d)).  The Holder shall not be required to deliver the
original of this Warrant in order to effect an exercise hereunder.  Execution
and delivery of an Exercise Notice with respect to less than all of the Warrant
Units shall have the same effect as cancellation of the original of this Warrant
and issuance of a new Warrant evidencing the right to purchase the remaining
number of Warrant Units.  Execution and delivery of an Exercise Notice for all
of the then-remaining Warrant Units shall have the same effect as cancellation
of the original of this Warrant after delivery of the Warrant Units in
accordance with the terms hereof.  On or before the first (1st) Trading Day
following the date on which the Partnership has received an Exercise Notice, the
Partnership shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of such Exercise Notice, in the form attached hereto as
Exhibit B, to the Holder and the Partnership’s transfer agent (the “Transfer
Agent”), which confirmation shall constitute an instruction to the Transfer
Agent to process such Exercise Notice in accordance with the terms herein. On or
before the third (3rd) Trading Day following the date on which the Partnership
has received such Exercise Notice (or such earlier date as required pursuant to
the 1934 Act or other applicable law, rule or regulation for the settlement of a
trade of such Warrant Units initiated on the applicable Exercise Date), the
Partnership shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Common Units to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system, or (Y) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, upon the request of the Holder, issue and
deliver (via reputable overnight courier) to the address as specified in the
Exercise Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Common Units to which the Holder shall be entitled
pursuant to such exercise.  Upon delivery of an Exercise Notice, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Units with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Units are credited to the Holder’s DTC
account or the date of delivery of the certificates evidencing such Warrant
Units (as the case may be).  If this Warrant is submitted in connection with any
exercise pursuant to this Section 1(a) and the number of Warrant Units
represented by this Warrant submitted for exercise is greater than the number of
Warrant Units being acquired upon an exercise and upon surrender of this Warrant
to the Partnership by the Holder, then, at the request of the Holder, the
Partnership shall as soon as practicable and in no event later than three
(3) Business Days after any exercise and at its own

 

2

--------------------------------------------------------------------------------


 

expense, issue and deliver to the Holder (or its designee) a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Units purchasable immediately prior to such exercise under this Warrant,
less the number of Warrant Units with respect to which this Warrant is
exercised.  No fractional Common Units are to be issued upon the exercise of
this Warrant, but rather the number of Common Units to be issued shall be
rounded up to the nearest whole number.  The Partnership shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent) that may be payable
with respect to the issuance and delivery of Warrant Units upon exercise of this
Warrant; provided, however, that (i) the Partnership shall not be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance or delivery of this Warrant or of the Warrant Units in a name other
than that of the Holder at the time of surrender, and until the payment of such
tax the Partnership shall not be required to issue such Warrant Units, and
(ii) the Holder shall be responsible for any income tax due under federal, state
or other law as a result of owning this Warrant or any Warrant Units issued upon
the exercise of this Warrant.  Notwithstanding the foregoing, except in the case
where an exercise of this Warrant is validly made pursuant to a Cashless
Exercise, the Partnership’s failure to deliver Warrant Units to the Holder on or
prior to the later of (i) three (3) Trading Days after receipt of the applicable
Exercise Notice (or such earlier date as required pursuant to the 1934 Act or
other applicable law, rule or regulation for the settlement of a trade of such
Warrant Units initiated on the applicable Exercise Date) and (ii) one
(1) Trading Day after the Partnership’s receipt of the Aggregate Exercise Price
(or valid notice of a Cashless Exercise) (such later date, the “Unit Delivery
Deadline”) shall not be deemed to be a breach of this Warrant.  Notwithstanding
anything to the contrary contained in this Warrant or the Registration Rights
Agreement, after the effective date of the Registration Statement (as defined in
the Registration Rights Agreement) and prior to the Holder’s receipt of the
notice of a Grace Period (as defined in the Registration Rights Agreement), the
Partnership shall cause the Transfer Agent to deliver unlegended Common Units to
the Holder (or its designee) in connection with any sale of Registrable
Securities (as defined in the Registration Rights Agreement) with respect to
which the Holder has entered into a contract for sale, and delivered a copy of
the prospectus included as part of the particular Registration Statement to the
extent applicable, and for which the Holder has not yet settled.  From the
Issuance Date through and including the Expiration Date, the Partnership shall
maintain a transfer agent that participates in the DTC’s Fast Automated
Securities Transfer Program.

 

(b)                                 Exercise Price.  For purposes of this
Warrant, “Exercise Price” means $10.82, subject to adjustment as provided
herein.

 

(c)                                  Partnership’s Failure to Timely Deliver
Securities.  If the Partnership shall fail, for any reason or for no reason, on
or prior to the Unit Delivery Deadline, either (I) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, to issue
and deliver to the Holder (or its designee) a certificate for the number of
Warrant Units to which the Holder is entitled and register such Warrant Units on
the Partnership’s unit register or, if the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, to credit the balance
account of the Holder or the Holder’s designee with DTC for such number of
Warrant Units to which the Holder is entitled upon the Holder’s exercise of this
Warrant (as the case may be) or (II) if a Registration Statement covering the
resale of the Warrant Units that are

 

3

--------------------------------------------------------------------------------


 

the subject of the Exercise Notice (the “Unavailable Warrant Units”) is not
available for the resale of such Unavailable Warrant Units and the Partnership
fails to promptly, but in no event later than as required pursuant to the
Registration Rights Agreement (x) so notify the Holder and (y) deliver the
Warrant Units electronically without any restrictive legend by crediting such
aggregate number of Warrant Units to which the Holder is entitled pursuant to
such exercise to the Holder’s or its designee’s balance account with DTC through
its Deposit/Withdrawal At Custodian system (the event described in the
immediately foregoing clause (II) is hereinafter referred as a “Notice Failure”
and together with the event described in clause (I) above, a “Delivery
Failure”), and if on or after such Unit Delivery Deadline the Holder purchases
(in an open market transaction or otherwise) Common Units to deliver in
satisfaction of a sale by the Holder of all or any portion of the number of
Common Units issuable upon such exercise that the Holder is entitled to receive
from the Partnership (a “Buy-In”), then, in addition to all other remedies
available to the Holder, the Partnership shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the Common
Units so purchased (including, without limitation, by any other Person in
respect, or on behalf, of the Holder) (the “Buy-In Price”), at which point the
Partnership’s obligation to so issue and deliver such certificate (and to issue
such Common Units) or credit the balance account of such Holder or such Holder’s
designee, as applicable, with DTC for the number of Warrant Units to which the
Holder is entitled upon the Holder’s exercise hereunder (as the case may be)
(and to issue such Warrant Units) shall terminate, or (ii) promptly honor its
obligation to so issue and deliver to the Holder a certificate or certificates
representing such Warrant Units or credit the balance account of such Holder or
such Holder’s designee, as applicable, with DTC for the number of Warrant Units
to which the Holder is entitled upon the Holder’s exercise hereunder (as the
case may be) and pay cash to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of Warrant Units
multiplied by (B) the lowest Closing Sale Price of the Common Units on any
Trading Day during the period commencing on the date of the applicable Exercise
Notice and ending on the date of such issuance and payment under this clause
(ii) (the “Buy-In Payment Amount”).  Nothing shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Partnership’s failure to timely deliver
certificates representing Common Units (or to electronically deliver such Common
Units) upon the exercise of this Warrant as required pursuant to the terms
hereof.

 

(d)                                 Cashless Exercise.  Notwithstanding anything
contained herein to the contrary (other than Section 1(f) below), if at the time
of exercise hereof a Registration Statement (as defined in the Registration
Rights Agreement (as defined in the Securities Purchase Agreement)) is not
effective (or the prospectus contained therein is not available for use) for the
resale by the Holder of all of the Warrant Units, then the Holder may, in its
sole discretion, exercise this Warrant in whole or in part and, in lieu of
making the cash payment otherwise contemplated to be made to the Partnership
upon such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of Warrant Units determined
according to the following formula (a “Cashless Exercise”):

 

4

--------------------------------------------------------------------------------


 

Net Number = (A x B) - (A x C)

                                     D

 

For purposes of the foregoing formula:

 

A= the total number of units with respect to which this Warrant is then being
exercised.

 

B = the quotient of (x) the sum of the VWAP of the Common Units of each of the
ten (10) Trading Days ending at the close of business on the Principal Market
immediately prior to the time of exercise as set forth in the applicable
Exercise Notice, divided by (y) ten (10).

 

C = the Exercise Price then in effect for the applicable Warrant Units at the
time of such exercise.

 

D = the VWAP of the Common Units at the close of business on the Principal
Market on the date of the delivery of the applicable Exercise Notice.

 

For purposes of Rule 144(d) promulgated under the 1933 Act, as in effect on the
Subscription Date, it is intended that the Warrant Units issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Units shall be deemed to have commenced, on the date this
Warrant was originally issued pursuant to the Securities Purchase Agreement.

 

(e)                                  Disputes.  In the case of a dispute as to
the determination of the Exercise Price or the arithmetic calculation of the
number of Warrant Units to be issued pursuant to the terms hereof, the
Partnership shall promptly issue to the Holder the number of Warrant Units that
are not disputed and resolve such dispute in accordance with Section 13.

 

(f)                                   Limitations on Exercises.  The Partnership
shall not effect the exercise of any portion of this Warrant, and the Holder
shall not have the right to exercise any portion of this Warrant, pursuant to
the terms and conditions of this Warrant and any such exercise shall be null and
void and treated as if never made, to the extent that after giving effect to
such exercise, the Holder together with the other Attribution Parties
collectively would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the Common Units outstanding immediately after giving effect to
such exercise.  For purposes of the foregoing sentence, the aggregate number of
Common Units beneficially owned by the Holder and the other Attribution Parties
shall include the number of Common Units held by the Holder and all other
Attribution Parties plus the number of Common Units issuable upon exercise of
this Warrant with respect to which the determination of such sentence is being
made, but shall exclude Common Units which would be issuable upon (A) exercise
of the remaining, unexercised portion of this Warrant beneficially owned by the
Holder or any of the other Attribution Parties and (B) exercise or conversion of
the unexercised or unconverted portion of any other securities of the
Partnership (including, without limitation, any convertible notes or convertible
preferred units or warrants, including other SPA Warrants) beneficially owned by
the Holder or any other Attribution Party subject to a limitation on conversion
or exercise analogous to the limitation contained in this Section 1(f).  For
purposes

 

5

--------------------------------------------------------------------------------


 

of this Section 1(f)(i), beneficial ownership shall be calculated in accordance
with Section 13(d) of the 1934 Act.  For purposes of determining the number of
outstanding Common Units the Holder may acquire upon the exercise of this
Warrant without exceeding the Maximum Percentage, the Holder may rely on the
number of outstanding Common Units as reflected in (x) the Partnership’s most
recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report
on Form 8-K or other public filing with the SEC, as the case may be, (y) a more
recent public announcement by the Partnership or (z) any other written notice by
the Partnership or the Transfer Agent, if any, setting forth the number of
Common Units outstanding (the “Reported Outstanding Unit Number”).  If the
Partnership receives an Exercise Notice from the Holder at a time when the
actual number of outstanding Common Units is less than the Reported Outstanding
Unit Number, the Partnership shall (i) notify the Holder in writing of the
number of Common Units then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder’s beneficial ownership, as determined
pursuant to this Section 1(f), to exceed the Maximum Percentage, the Holder must
notify the Partnership of a reduced number of Warrant Units to be acquired
pursuant to such Exercise Notice (the number of units by which such purchase is
reduced, the “Reduction Units”) and (ii) as soon as reasonably practicable, the
Partnership shall return to the Holder any exercise price paid by the Holder for
the Reduction Units.  For any reason at any time, upon the written or oral
request of the Holder, the Partnership shall within one (1) Business Day confirm
orally and in writing or by electronic mail to the Holder the number of Common
Units then outstanding.  In any case, the number of outstanding Common Units
shall be determined after giving effect to the conversion or exercise of
securities of the Partnership, including this Warrant, by the Holder and any
other Attribution Party since the date as of which the Reported Outstanding Unit
Number was reported.  In the event that the issuance of Common Units to the
Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding Common Units (as
determined under Section 13(d) of the 1934 Act), the number of units so issued
by which the Holder’s and the other Attribution Parties’ aggregate beneficial
ownership exceeds the Maximum Percentage (the “Excess Units”) shall be deemed
null and void and shall be cancelled ab initio, and the Holder shall not have
the power to vote or to transfer the Excess Units.  As soon as reasonably
practicable after the issuance of the Excess Units has been deemed null and
void, the Partnership shall return to the Holder the exercise price paid by the
Holder for the Excess Units.  Upon delivery of a written notice to the
Partnership, the Holder may from time to time increase (with such increase not
effective until the sixty-first (61st) day after delivery of such notice) or
decrease the Maximum Percentage to any other percentage not in excess of 9.99%
as specified in such notice; provided that (i) any such increase in the Maximum
Percentage will not be effective until the sixty-first (61st) day after such
notice is delivered to the Partnership and (ii) any such increase or decrease
will apply only to the Holder and the other Attribution Parties and not to any
other holder of SPA Warrants that is not an Attribution Party of the Holder. 
For purposes of clarity, the Common Units issuable pursuant to the terms of this
Warrant in excess of the Maximum Percentage shall not be deemed to be
beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act.  No prior inability to
exercise this Warrant pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(f) to the extent necessary to correct this

 

6

--------------------------------------------------------------------------------


 

paragraph or any portion of this paragraph which may be defective or
inconsistent with the intended beneficial ownership limitation contained in this
Section 1(f) or to make changes or supplements necessary or desirable to
properly give effect to such limitation.  The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this
Warrant.

 

(g)                                  Taxes.  The Partnership and the Holder
agree (a) the Warrant is properly treated, for U.S. federal income tax purposes,
as a noncompensatory option (as defined in U.S. Treasury regulation section
1.721-2(f)); (b) the Warrant will not be treated as exercised, for U.S. federal
income tax purposes, upon issuance and, thus, the Holder will not receive any
allocation of income, gain, loss or deduction prior to the receipt of Common
Units acquired upon exercise of the Warrant; (c) to follow the U.S. Treasury
regulations regarding the exercise of noncompensatory options (as defined in
U.S. Treasury regulation section 1.721-2(f)) with respect to the U.S. federal
income tax treatment of the Warrant and the capital account treatment with
respect to the Common Units acquired upon exercise of the Warrant, including
with respect to a capital account reallocation in connection with the
revaluation of property in accordance with U.S. Treasury regulation section
1.704-1(b)(2)(iv)(s) and (d) if, as a result of the exercise of a Warrant, a
capital account reallocation is required under U.S. Treasury regulation section
1.704-1(b)(2)(iv)(s), the General Partner shall make corrective allocations
pursuant to U.S. Treasury regulation section 1.704-1(b)(4)(x).

 

2.                                      ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF WARRANT UNITS.  The Exercise Price and number of Warrant Units issuable upon
exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 2.

 

(a)                                 Unit Dividends and Splits.  Without limiting
any provision of Section 2(b) or Section 4, if the Partnership, but excluding
any Distributions made to the Holder pursuant to Section 3 below (or held in
abeyance in accordance with Section 3 below), at any time on or after the
Subscription Date, (i) pays a unit dividend on one or more classes of its then
outstanding Common Units or otherwise makes a distribution on any class of units
that is payable in Common Units, (ii) subdivides (by any unit split, unit
dividend, recapitalization or otherwise) one or more classes of its then
outstanding Common Units into a larger number of units or (iii) combines (by
combination, reverse unit split or otherwise) one or more classes of its then
outstanding Common Units into a smaller number of units, then in each such case
the Exercise Price shall be multiplied by a fraction of which the numerator
shall be the number of Common Units outstanding immediately before such event
and of which the denominator shall be the number of Common Units outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of unitholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.  If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.

 

(b)                                 Adjustment Upon Issuance of Units of Common
Units.  If and whenever on or after the Subscription Date, the Partnership
issues or sells, or in accordance with this Section 2 is

 

7

--------------------------------------------------------------------------------


 

deemed to have issued or sold, any Common Units (including the issuance or sale
of Common Units owned or held by or for the account of the Partnership, but
excluding any Excluded Securities issued or sold or deemed to have been issued
or sold) for a consideration per unit (the “New Issuance Price”) less than a
price equal to the Exercise Price in effect immediately prior to such issuance
or sale or deemed issuance or sale (such Exercise Price then in effect is
referred to herein as the “Applicable Price”) (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Exercise Price
then in effect shall be reduced to an amount equal to (x) if such Dilutive
Issuance occurs prior to the later of (1) the 90th calendar day after the
Issuance Date and (2) the Effective Date (as defined in the Registration Rights
Agreement) of the initial Registration Statement filed pursuant to the
Registration Rights Agreement (such later date, the “Trigger Date”), the New
Issuance Price or (y) and if on or prior to the Trigger Date the Partnership
shall have failed to consummate the transactions contemplated by that certain
Purchase and Sale Agreement, dated June 23, 2016, by and among the Partnership,
Emerge Energy Services Operating LLC, Susser Petroleum Operating Company LLC and
Sunoco LP (collectively, the “Sale Transaction”), the product of (A) the
Applicable Price and (B) the quotient determined by dividing (1) the sum of
(I) the product derived by multiplying the Conversion Price in effect
immediately prior to such Dilutive Issuance and the number of Common Units
Deemed Outstanding immediately prior to such Dilutive Issuance plus (II) the
consideration, if any, received by the Partnership upon such Dilutive Issuance,
by (2) the product derived by multiplying (I) the Applicable Price by (II) the
number of Common Units Deemed Outstanding immediately after such Dilutive
Issuance.  For the avoidance of doubt, if the Partnership shall have consummated
the Sale Transaction on or prior to the Trigger Date, from and after the Trigger
Date no further adjustments to the Exercise Price shall occur pursuant to this
Section 2(b).  For all purposes of the foregoing (including, without limitation,
determining the adjusted Exercise Price and the New Issuance Price under this
Section 2(b)), the following shall be applicable:

 

(i)                                     Issuance of Options.  If the Partnership
in any manner grants or sells any Options and the lowest price per unit for
which one Common Units is at any time issuable upon the exercise of any such
Option or upon conversion, exercise or exchange of any Convertible Securities
issuable upon exercise of any such Option or otherwise pursuant to the terms
thereof is less than the Applicable Price, then such Common Units shall be
deemed to be outstanding and to have been issued and sold by the Partnership at
the time of the granting or sale of such Option for such price per unit.  For
purposes of this Section 2(b)(i), the “lowest price per unit for which one
Common Units is issuable upon the exercise of any such Options or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option or otherwise pursuant to the terms thereof”  shall
be equal to (1) the lower of (x) the sum of the lowest amounts of consideration
(if any) received or receivable by the Partnership with respect to any one
Common Units upon the granting or sale of such Option, upon exercise of such
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option or otherwise pursuant to the terms thereof
and (y) the lowest exercise price set forth in such Option for which one Common
Units is issuable upon the exercise of any such Options or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option or otherwise pursuant to the terms thereof minus (2) the sum of all
amounts paid or payable to the holder of such

 

8

--------------------------------------------------------------------------------


 

Option (or any other Person) upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option or otherwise pursuant
to the terms thereof plus the value of any other consideration received or
receivable by, or benefit conferred on, the holder of such Option (or any other
Person).  Except as contemplated below, no further adjustment of the Exercise
Price shall be made upon the actual issuance of such Common Units or of such
Convertible Securities upon the exercise of such Options or otherwise pursuant
to the terms of or upon the actual issuance of such Common Units upon
conversion, exercise or exchange of such Convertible Securities.

 

(ii)                                  Issuance of Convertible Securities.  If
the Partnership in any manner issues or sells any Convertible Securities and the
lowest price per unit for which one Common Units is at any time issuable upon
the conversion, exercise or exchange thereof or otherwise pursuant to the terms
thereof is less than the Applicable Price, then such Common Units shall be
deemed to be outstanding and to have been issued and sold by the Partnership at
the time of the issuance or sale of such Convertible Securities for such price
per unit.  For the purposes of this Section 2(b)(ii), the “lowest price per unit
for which one Common Units is issuable upon the conversion, exercise or exchange
thereof or otherwise pursuant to the terms thereof” shall be equal to (1) the
lower of (x) the sum of the lowest amounts of consideration (if any) received or
receivable by the Partnership with respect to one Common Units upon the issuance
or sale of the Convertible Security and upon conversion, exercise or exchange of
such Convertible Security or otherwise pursuant to the terms thereof and (y) the
lowest conversion price set forth in such Convertible Security for which one
Common Units is issuable upon conversion, exercise or exchange thereof or
otherwise pursuant to the terms thereof minus (2) the sum of all amounts paid or
payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person).  Except as contemplated below,
no further adjustment of the Exercise Price shall be made upon the actual
issuance of such Common Units upon conversion, exercise or exchange of such
Convertible Securities or otherwise pursuant to the terms thereof, and if any
such issuance or sale of such Convertible Securities is made upon exercise of
any Options for which adjustment of this Warrant has been or is to be made
pursuant to other provisions of this Section 2(b), except as contemplated below,
no further adjustment of the Exercise Price shall be made by reason of such
issuance or sale.

 

(iii)                               Change in Option Price or Rate of
Conversion.  If the purchase or exercise price provided for in any Options, the
additional consideration, if any, payable upon the issue, conversion, exercise
or exchange of any Convertible Securities, or the rate at which any Convertible
Securities are convertible into or exercisable or exchangeable for Common Units
increases or decreases at any time (other than proportional changes in
conversion or exercise prices, as applicable, in connection with an event
referred to in Section 2(a)), the Exercise Price in effect at the time of such
increase or decrease shall be adjusted to the Exercise Price which would have
been in effect at such time had such Options or Convertible Securities provided
for such increased or decreased purchase

 

9

--------------------------------------------------------------------------------


 

price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold.  For purposes of
this Section 2(b)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the Subscription Date are increased or decreased in the
manner described in the immediately preceding sentence, then such Option or
Convertible Security and the Common Units deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such increase or decrease.  No adjustment pursuant to this
Section 2(b) shall be made if such adjustment would result in an increase of the
Exercise Price then in effect.

 

(iv)                              Calculation of Consideration Received.  If any
Option and/or Convertible Security and/or Adjustment Right is issued in
connection with the issuance or sale or deemed issuance or sale of any other
securities of the Partnership (as determined by the Holder, the “Primary
Security”, and such Option and/or Convertible Security and/or Adjustment Right,
the “Secondary Securities”), together comprising one integrated transaction, (or
one or more transactions if such issuances or sales or deemed issuances or sales
of securities of the Partnership either (A) have at least one investor or
purchaser in common, (B) are consummated in reasonable proximity to each other
and/or (C) are consummated under the same plan of financing) the aggregate
consideration per Common Units with respect to such Primary Security shall be
deemed to be equal to the difference of (x) the lowest price per unit for which
one Common Units was issued (or was deemed to be issued pursuant to
Section 2(b)(i) or 2(b)(ii) above, as applicable) in such integrated transaction
solely with respect to such Primary Security, minus (y) with respect to such
Secondary Securities, the sum of (I) the Black Scholes Consideration Value of
each such Option, if any, (II) the fair market value (as determined by the
Holder in good faith) or the Black Scholes Consideration Value, as applicable,
of such Adjustment Right, if any, and (III) the fair market value (as determined
by the Holder) of such Convertible Security, if any, in each case, as determined
on a per unit basis in accordance with this Section 2(b)(iv).  If any Common
Units, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Units, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Partnership therefor.  If any Common Units,
Options or Convertible Securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Partnership (for the
purpose of determining the consideration paid for such Common Units, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be the fair value of such consideration,
except where such consideration consists of publicly traded securities, in which
case the amount of consideration received by the Partnership for such securities
will be the arithmetic average of the VWAPs of such security for each of the
five (5) Trading Days immediately preceding the date of receipt.  If any Common
Units, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Partnership is
the surviving entity, the amount of consideration therefor (for the purpose of
determining the consideration paid for such Common Units, Option or Convertible
Security, but not for

 

10

--------------------------------------------------------------------------------

 


 

the purpose of the calculation of the Black Scholes Consideration Value) will be
deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such Common Units, Options or
Convertible Securities (as the case may be).  The fair value of any
consideration other than cash or publicly traded securities will be determined
jointly by the Partnership and the Holder.  If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by
the Partnership and the Holder.  The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Partnership.

 

(v)           Record Date.  If the Partnership takes a record of the holders of
Common Units for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Units, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Units, Options or Convertible
Securities, then such record date will be deemed to be the date of the issuance
or sale of the Common Units deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase (as the case may
be).

 

(c)           Number of Warrant Units.  Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 2(a), the number of Warrant Units
that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the adjusted number of Warrant Units shall be the
same as the aggregate Exercise Price in effect immediately prior to such
adjustment (without regard to any limitations on exercise contained herein).

 

(d)           Holder’s Right of Alternative Exercise Price Following Issuance of
Certain Options or Convertible Securities.  In addition to and not in limitation
of the other provisions of this Section 2, if at any time the Series A Preferred
Units remain outstanding the Partnership in any manner issues or sells or enters
into any agreement to issue or sell, any Common Units, Options or Convertible
Securities (any such securities, “Variable Price Securities”) after the
Subscription Date that are issuable pursuant to such agreement or convertible
into or exchangeable or exercisable for Common Units at a price which varies or
may vary with the market price of the Common Units, including by way of one or
more reset(s) to a fixed price, but exclusive of such formulations reflecting
customary anti-dilution provisions (such as unit splits, unit combinations, unit
dividends and similar transactions) (each of the formulations for such variable
price being herein referred to as, the “Variable Price”), the Partnership shall
provide written notice thereof via facsimile and overnight courier to the Holder
on the date of such agreement and the issuance of such Convertible Securities or
Options.  From and after the date the Partnership enters into such agreement or
issues any such Variable Price Securities until such time as no Series A
Preferred Units remain outstanding, the Holder shall have the right, but not the
obligation, in its sole discretion to substitute the Variable Price for the
Exercise Price upon exercise of this Warrant by designating in the Exercise
Notice delivered upon any exercise of

 

11

--------------------------------------------------------------------------------


 

this Warrant that solely for purposes of such exercise the Holder is relying on
the Variable Price rather than the Exercise Price then in effect.  The Holder’s
election to rely on a Variable Price for a particular exercise of this Warrant
shall not obligate the Holder to rely on a Variable Price for any future
exercises of this Warrant.

 

(e)           Other Events.  In the event that the Partnership (or any
Subsidiary (as defined in the Securities Purchase Agreement)) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 2 but
not expressly provided for by such provisions (including, without limitation,
the granting of unit appreciation rights, phantom unit rights or other rights
with equity features), then the Partnership’s board of directors shall in good
faith determine and implement an appropriate adjustment in the Exercise Price
and the number of Warrant Units (if applicable) so as to protect the rights of
the Holder, provided that no such adjustment pursuant to this Section 2(e) will
increase the Exercise Price or decrease the number of Warrant Units as otherwise
determined pursuant to this Section 2, provided further that if the Holder does
not accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then the Partnership’s board of directors and the Holder
shall agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding absent manifest error and whose fees and expenses
shall be borne by the Partnership.

 

(f)            Calculations.  All calculations under this Section 2 shall be
made by rounding to the nearest cent or the nearest 1/100th of a unit, as
applicable.  The number of Common Units outstanding at any given time shall not
include units owned or held by or for the account of the Partnership, and the
disposition of any such units shall be considered an issuance or sale of Common
Units.

 

(g)           Voluntary Adjustment By Partnership.  The Partnership may at any
time during the term of this Warrant, with the prior written consent of the
Required Holders (as defined in the Securities Purchase Agreement), reduce the
then current Exercise Price to any amount and for any period of time deemed
appropriate by the board of directors of the Partnership.

 

3.             RIGHTS UPON DISTRIBUTION OF ASSETS.  In addition to any
adjustments pursuant to Section 2 above, if the Partnership shall declare or
make any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Units, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, units or other
securities, property, options, evidence of indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of Common
Units acquirable upon complete exercise of this Warrant (without regard to any
limitations or restrictions on exercise of this Warrant, including without
limitation, the Maximum Percentage) immediately before the date on which a
record is taken for such Distribution, or, if no such record is taken, the date
as of which the record holders of Common Units are to be determined for the
participation in such Distribution (provided, however, that to the extent that
the Holder’s right to participate in any such Distribution would result in the
Holder and the other Attribution Parties exceeding the

 

12

--------------------------------------------------------------------------------


 

Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to the extent of the Maximum Percentage (and shall not be entitled
to beneficial ownership of such Common Units as a result of such Distribution
(and beneficial ownership) to the extent of any such excess) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time or times, if ever, as its right thereto would not result in the Holder
and the other Attribution Parties exceeding the Maximum Percentage, at which
time or times the Holder shall be granted such Distribution (and any
Distributions declared or made on such initial Distribution or on any subsequent
Distribution held similarly in abeyance) to the same extent as if there had been
no such limitation).

 

4.             PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(a)           Purchase Rights.  In addition to any adjustments pursuant to
Section 2 above, if at any time the Partnership grants, issues or sells any
Options, Convertible Securities or rights to purchase units, warrants,
securities or other property pro rata to the record holders of any class of
Common Units (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of Common Units acquirable upon complete exercise of this Warrant
(without regard to any limitations or restrictions on exercise of this Warrant,
including without limitation, the Maximum Percentage) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of Common Units are to be determined for the grant, issuance or sale of such
Purchase Rights (provided, however, that to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, then the Holder
shall not be entitled to participate in such Purchase Right to the extent of the
Maximum Percentage (and shall not be entitled to beneficial ownership of such
Common Units as a result of such Purchase Right (and beneficial ownership) to
the extent of any such excess) and such Purchase Right to such extent shall be
held in abeyance for the benefit of the Holder until such time or times, if
ever, as its right thereto would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, at which time or times the
Holder shall be granted such right (and any Purchase Right granted, issued or
sold on such initial Purchase Right or on any subsequent Purchase Right held
similarly in abeyance) to the same extent as if there had been no such
limitation).

 

(b)           Fundamental Transaction.  If after the date hereof the Partnership
shall enter into or become a party to a Fundamental Transaction, then, and in
the case of each such transaction, proper provision shall be made so that upon
the basis and the terms and in the manner provided in this Warrant, the Holder,
upon the exercise hereof at any time after the consummation of such transaction,
shall be entitled to receive (after giving effect to the payment of the
aggregate Exercise Price in effect at the time of such consummation) for all
Warrant Units issuable upon such exercise immediately prior to such
consummation), in lieu of the Warrant Units issuable upon such exercise prior to
such consummation, the greatest amount of cash, securities or other property to
which such Holder would actually have been entitled as an equity holder upon
such consummation if such Holder had exercised the rights represented by this
Warrant immediately

 

13

--------------------------------------------------------------------------------


 

prior thereto, subject to adjustments (subsequent to such consummation) as
nearly equivalent as possible to the adjustments provided for in Section 2.

 

(c)           Black Scholes Value.  Notwithstanding the foregoing and the
provisions of Section 4(b) above, at the request of the Holder delivered at any
time commencing on the earliest to occur of (x) the public disclosure of any
Fundamental Transaction, (y) the consummation of any Fundamental Transaction and
(z) the Holder first becoming aware of any Fundamental Transaction through the
date that is ninety (90) days after the public disclosure of the consummation of
such Fundamental Transaction by the Partnership pursuant to a Current Report on
Form 8-K filed with the SEC, the Partnership or the Successor Entity (as the
case may be) shall purchase this Warrant from the Holder on the date of such
request by paying to the Holder cash in an amount equal to the Black Scholes
Value.  Payment of such amounts shall be made by the Partnership (or at the
Partnership’s direction) to the Holder on or prior to the later of (x) the
second (2nd) Trading Day after the date of such request and (y) the date of
consummation of such Fundamental Transaction. Notwithstanding the foregoing,
payments made under this Section 4(c) shall not be duplicative of payments made
under Section 4(b) above.

 

(d)           Application.  The provisions of this Section 4 shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied as if this Warrant (and any such subsequent warrants) were fully
exercisable and without regard to any limitations on the exercise of this
Warrant (provided that the Holder shall continue to be entitled to the benefit
of the Maximum Percentage, applied however with respect to units or other
securities registered under the 1934 Act and thereafter receivable upon exercise
of this Warrant (or any such other warrant)).

 

5.             NONCIRCUMVENTION.  The Partnership hereby covenants and agrees
that the Partnership will not, by amendment of its Limited Partnership Agreement
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issuance or sale of securities, or any other
voluntary action,  avoid or seek to avoid the observance or performance of any
of the terms of this Warrant, and will at all times in good faith carry out all
the provisions of this Warrant and take all action as may be required to protect
the rights of the Holder.  Without limiting the generality of the foregoing, the
Partnership (a) shall not increase the par value of any Common Units receivable
upon the exercise of this Warrant above the Exercise Price then in effect, and
(b) shall take all such actions as may be necessary or appropriate in order that
the Partnership may validly and legally issue fully paid and non-assessable
Common Units upon the exercise of this Warrant.

 

6.             WARRANT HOLDER NOT DEEMED A UNITHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in its capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of units of the Partnership for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in its
capacity as the Holder of this Warrant, any of the rights of a unitholder of the
Partnership or any right to vote, give or withhold consent to any corporate
action (whether any reorganization, issue of units, reclassification of units,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Warrant Units which it is then entitled to receive upon the
due exercise of this Warrant.  In addition, nothing contained in this Warrant
shall be

 

14

--------------------------------------------------------------------------------


 

construed as imposing any liabilities on the Holder to purchase any securities
(upon exercise of this Warrant or otherwise) or as a unitholder of the
Partnership, whether such liabilities are asserted by the Partnership or by
creditors of the Partnership.  Notwithstanding this Section 6, the Partnership
shall provide the Holder with copies of the same notices and other information
given to the unitholders of the Partnership generally, contemporaneously with
the giving thereof to the unitholders.

 

7.             REISSUANCE OF WARRANTS.

 

(a)           Transfer of Warrant.  If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Partnership, whereupon the
Partnership will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Units being transferred
by the Holder and, if less than the total number of Warrant Units then
underlying this Warrant is being transferred, a new Warrant (in accordance with
Section 7(d)) to the Holder representing the right to purchase the number of
Warrant Units not being transferred.

 

(b)           Lost, Stolen or Mutilated Warrant.  Upon receipt by the
Partnership of evidence reasonably satisfactory to the Partnership of the loss,
theft, destruction or mutilation of this Warrant (as to which a written
certification and the indemnification contemplated below shall suffice as such
evidence), and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Partnership in customary and
reasonable form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Partnership shall execute and deliver to the Holder a new
Warrant (in accordance with Section 7(d)) representing the right to purchase the
Warrant Units then underlying this Warrant.

 

(c)           Exchangeable for Multiple Warrants.  This Warrant is exchangeable,
upon the surrender hereof by the Holder at the principal office of the
Partnership, for a new Warrant or Warrants (in accordance with Section 7(d))
representing in the aggregate the right to purchase the number of Warrant Units
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Units as is designated by the Holder at
the time of such surrender; provided, however, no warrants for fractional Common
Units shall be given.

 

(d)           Issuance of New Warrants.  Whenever the Partnership is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant
(i) shall be of like tenor with this Warrant, (ii) shall represent, as indicated
on the face of such new Warrant, the right to purchase the Warrant Units then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 7(a) or Section 7(c), the Warrant Units designated by the Holder
which, when added to the number of Common Units underlying the other new
Warrants issued in connection with such issuance, does not exceed the number of
Warrant Units then underlying this Warrant), (iii) shall have an issuance date,
as indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights and conditions as this Warrant.

 

8.             NOTICES.  Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 9(f) of the Securities

 

15

--------------------------------------------------------------------------------


 

Purchase Agreement.  The Partnership shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant (other than the
issuance of Common Units upon exercise in accordance with the terms hereof),
including in reasonable detail a description of such action and the reason
therefor.  Without limiting the generality of the foregoing, the Partnership
will give written notice to the Holder (i) immediately upon each adjustment of
the Exercise Price and the number of Warrant Units, setting forth in reasonable
detail, and certifying, the calculation of such adjustment(s), (ii) at least
fifteen (15) days prior to the date on which the Partnership closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Units, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase units, warrants, securities or
other property to holders of Common Units or (C) for determining rights to vote
with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder, and
(iii) at least fifteen (15) Trading Days prior to the consummation of any
Fundamental Transaction.  To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the
Partnership or any of its Subsidiaries, the Partnership shall simultaneously
file such notice with the SEC (as defined in the Securities Purchase Agreement)
pursuant to a Current Report on Form 8-K.  If the Partnership or any of its
Subsidiaries provides material non-public information to the Holder that is not
simultaneously filed in a Current Report on Form 8-K and the Holder has not
agreed to receive such material non-public information, the Partnership hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Partnership, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agents with respect to, or a duty to any of
the foregoing not to trade on the basis of, such material non-public
information. It is expressly understood and agreed that the time of execution
specified by the Holder in each Exercise Notice shall be definitive and may not
be disputed or challenged by the Partnership.

 

9.             AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant (other than Section 1(f)) may be amended and the
Partnership may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Partnership has obtained the
written consent of the Holder.  No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.

 

10.          SEVERABILITY.  If any provision of this Warrant is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Warrant so long as this Warrant as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

16

--------------------------------------------------------------------------------


 

11.          GOVERNING LAW.  This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.  The Partnership and the Holder
each hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to the Partnership or the Holder at the address set forth in
Section 9(f) of the Securities Purchase Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.  The
Partnership and the Holder each hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein thereby (except for any disputes arising under the Limited Partnership
Agreement and the LP Amendment, which shall be adjudicated exclusively in state
court in the State of Delaware), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. 
Nothing contained herein shall be deemed or operate to preclude the Holder from
bringing suit or taking other legal action against the Partnership in any other
jurisdiction to collect on the Partnership’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder.  THE
PARTNERSHIP AND THE HOLDER EACH HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

12.          CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly
drafted by the Partnership and the Holder and shall not be construed against any
Person as the drafter hereof.  The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant.  Terms used in this Warrant but defined in the other Transaction
Documents shall have the meanings ascribed to such terms on the Closing Date (as
defined in the Securities Purchase Agreement) in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 

13.          DISPUTE RESOLUTION.

 

(a)           Submission to Dispute Resolution.

 

(i)            In the case of a dispute relating to the Exercise Price, the
Closing Sale Price, Black Scholes Consideration Value, Black Scholes Value or
fair market value or the arithmetic calculation of the number of Warrant Units
(as the case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Partnership or the Holder (as the
case may be) shall submit the dispute to

 

17

--------------------------------------------------------------------------------


 

the other party via facsimile (A) if by the Partnership, within two (2) Business
Days after the occurrence of the circumstances giving rise to such dispute or
(B) if by the Holder, at any time after the Holder learned of the circumstances
giving rise to such dispute.  If the Holder and the Partnership are unable to
promptly resolve such dispute relating to such Exercise Price, such Closing Sale
Price, such Black Scholes Consideration Value, Black Scholes Value or such fair
market value or such arithmetic calculation of the number of Warrant Units (as
the case may be), at any time after the second (2nd) Business Day following such
initial notice by the Partnership or the Holder (as the case may be) of such
dispute to the Partnership or the Holder (as the case may be), then the Holder
may, at its sole option, select an independent, reputable investment bank to
resolve such dispute.

 

(ii)           The Holder and the Partnership shall each deliver to such
investment bank (A) a copy of the initial dispute submission so delivered in
accordance with the first sentence of this Section 13 and (B) written
documentation supporting its position with respect to such dispute, in each
case, no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which the Holder selected such investment bank
(the “Dispute Submission Deadline”) (the documents referred to in the
immediately preceding clauses (A) and (B) are collectively referred to herein as
the “Required Dispute Documentation”) (it being understood and agreed that if
either the Holder or the Partnership fails to so deliver all of the Required
Dispute Documentation by the Dispute Submission Deadline, then the party who
fails to so submit all of the Required Dispute Documentation shall no longer be
entitled to (and hereby waives its right to) deliver or submit any written
documentation or other support to such investment bank with respect to such
dispute and such investment bank shall resolve such dispute based solely on the
Required Dispute Documentation that was delivered to such investment bank prior
to the Dispute Submission Deadline). Unless otherwise agreed to in writing by
both the Partnership and the Holder or otherwise requested by such investment
bank, neither the Partnership nor the Holder shall be entitled to deliver or
submit any written documentation or other support to such investment bank in
connection with such dispute (other than the Required Dispute Documentation).

 

(iii)          The Partnership and the Holder shall cause such investment bank
to determine the resolution of such dispute and notify the Partnership and the
Holder of such resolution no later than ten (10) Business Days immediately
following the Dispute Submission Deadline. The fees and expenses of such
investment bank shall be borne solely by the Partnership, and such investment
bank’s resolution of such dispute shall be final and binding upon all parties
absent manifest error.

 

(b)           Miscellaneous.  The Partnership expressly acknowledges and agrees
that (i) this Section 13 constitutes an agreement to arbitrate between the
Partnership and the Holder (and constitutes an arbitration agreement) under the
rules then in effect under § 7501, et seq. of the New York Civil Practice Law
and Rules (“CPLR”) and that the Holder is authorized to apply for an order to
compel arbitration pursuant to CPLR § 7503(a) in order to compel compliance with
this Section 13, (ii) a dispute relating to the Exercise Price includes, without
limitation, disputes as to (A) whether an issuance or sale or deemed issuance or
sale of Common Units occurred under Section 2(b), (B) the consideration per unit
at which an issuance or deemed issuance of

 

18

--------------------------------------------------------------------------------


 

Common Units occurred, (C) whether any issuance or sale or deemed issuance or
sale of Common Units was an issuance or sale or deemed issuance or sale of
Excluded Securities, (D) whether an agreement, instrument, security or the like
constitutes and Option or Convertible Security and (E) whether a Dilutive
Issuance occurred, (iii) the terms of this Warrant and each other applicable
Transaction Document shall serve as the basis for the selected investment bank’s
resolution of the applicable dispute, such investment bank shall be entitled
(and is hereby expressly authorized) to make all findings, determinations and
the like that such investment bank determines are required to be made by such
investment bank in connection with its resolution of such dispute (including,
without limitation, determining (A) whether an issuance or sale or deemed
issuance or sale of Common Units occurred under Section 2(b), (B) the
consideration per unit at which an issuance or deemed issuance of Common Units
occurred, (C) whether any issuance or sale or deemed issuance or sale of Common
Units was an issuance or sale or deemed issuance or sale of Excluded Securities,
(D) whether an agreement, instrument, security or the like constitutes and
Option or Convertible Security and (E) whether a Dilutive Issuance occurred) and
in resolving such dispute such investment bank shall apply such findings,
determinations and the like to the terms of this Warrant and any other
applicable Transaction Documents, (iv) the Holder (and only the Holder), in its
sole discretion, shall have the right to submit any dispute described in this
Section 13 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 13 and (v) nothing in this Section 13 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 13).

 

14.          REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Warrant shall be cumulative
and in addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual and consequential damages for any failure
by the Partnership to comply with the terms of this Warrant.  The Partnership
covenants to the Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein.  Amounts set forth or
provided for herein with respect to payments, exercises and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Partnership (or the performance thereof).  The Partnership acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Partnership therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.  The Partnership shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Partnership’s compliance with the terms and
conditions of this Warrant (including, without limitation, compliance with
Section 2 hereof).  The issuance of units and certificates for units as
contemplated hereby upon the exercise of this Warrant shall be made without
charge to the Holder or such units for any issuance tax or other costs in
respect thereof.

 

19

--------------------------------------------------------------------------------


 

15.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Warrant is placed in the hands of an attorney for collection or enforcement or
is collected or enforced through any legal proceeding or the holder otherwise
takes action to collect amounts due under this Warrant or to enforce the
provisions of this Warrant or (b) there occurs any bankruptcy, reorganization,
receivership of the Partnership or other proceedings affecting Partnership
creditors’ rights and involving a claim under this Warrant, then the Partnership
shall pay the costs incurred by the Holder for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, without limitation, attorneys’ fees and
disbursements.

 

16.          TRANSFER.  This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Partnership, except as may otherwise be
required by Section 2(g) of the Securities Purchase Agreement.

 

17.          CERTAIN DEFINITIONS.  For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a)           “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

 

(b)           “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.

 

(c)           “Adjustment Right” means any right granted with respect to any
securities issued in connection with, or with respect to, any issuance or sale
(or deemed issuance or sale in accordance with Section 2) of Common Units (other
than rights of the type described in Section 3 and 4 hereof) that could result
in a decrease in the net consideration received by the Partnership in connection
with, or with respect to, such securities (including, without limitation, any
cash settlement rights, cash adjustment or other similar rights).

 

(d)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that “control” of a Person means the power directly or indirectly either to vote
10% or more of the units having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

(e)           “Approved Unit Plan” means any employee benefit plan which has
been approved by the board of directors of the Partnership prior to or
subsequent to the date hereof pursuant to which Common Units and standard
options to purchase Common Units may be issued to any employee, officer or
director for services provided to the Partnership in their capacity as such.

 

(f)            “Attribution Parties” means, collectively, the following Persons
and entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect

 

20

--------------------------------------------------------------------------------


 

Affiliates of the Holder or any of the foregoing, (iii) any Person acting or who
could be deemed to be acting as a Group together with the Holder or any of the
foregoing and (iv) any other Persons whose beneficial ownership of the
Partnership’s Common Units would or could be aggregated with the Holder’s and
the other Attribution Parties for purposes of Section 13(d) of the 1934 Act. 
For clarity, the purpose of the foregoing is to subject collectively the Holder
and all other Attribution Parties to the Maximum Percentage.

 

(g)           “Black Scholes Consideration Value” means the value of the
applicable Option, Convertible Security or Adjustment Right (as the case may be)
as of the date of issuance thereof calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per unit equal to the Closing Sale Price of the Common Units on
the Trading Day immediately preceding the public announcement of the execution
of definitive documents with respect to the issuance of such Option or
Convertible Security (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 30 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Trading Day immediately following the date of issuance of such
Option, Convertible Security or Adjustment Right (as the case may be).

 

(h)           “Black Scholes Value” means the value of the unexercised portion
of this Warrant remaining on the date of the Holder’s request pursuant to
Section 4(c)(i), which value is calculated using the Black Scholes Option
Pricing Model obtained from the “OV” function on Bloomberg utilizing (i) an
underlying price per unit equal to the greater of (1) the highest Closing Sale
Price of the Common Units during the period beginning on the Trading Day
immediately preceding the announcement of the applicable Fundamental Transaction
(or the consummation of the applicable Fundamental Transaction, if earlier) and
ending on the Trading Day of the Holder’s request pursuant to
Section 4(c)(i) and (2) the sum of the price per unit being offered in cash in
the applicable Fundamental Transaction (if any) plus the value of the non-cash
consideration being offered in the applicable Fundamental Transaction (if any),
(ii) a strike price equal to the Exercise Price in effect on the date of the
Holder’s request pursuant to Section 4(c)(i), (iii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the greater of
(1) the remaining term of this Warrant as of the date of the Holder’s request
pursuant to Section 4(c)(i) and (2) the remaining term of this Warrant as of the
date of consummation of the applicable Fundamental Transaction or as of the date
of the Holder’s request pursuant to Section 4(c)(i) if such request is prior to
the date of the consummation of the applicable Fundamental Transaction, (iv) a
zero cost of borrow and (v) an expected volatility equal to the greater of 100%
and the 30 day volatility obtained from the “HVT” function on Bloomberg
(determined utilizing a 365 day annualization factor) as of the Trading Day
immediately following the earliest to occur of (A) the public disclosure of the
applicable Fundamental Transaction, (B) the consummation of the applicable
Fundamental Transaction and (C) the date on which the Holder first became aware
of the applicable Fundamental Transaction.

 

(i)            “Bloomberg” means Bloomberg, L.P.

 

21

--------------------------------------------------------------------------------


 

(j)                                    “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

 

(k)                                 “Closing Sale Price” means, for any security
as of any date, the last closing trade price for such security on the Principal
Market, as reported by Bloomberg, or, if the Principal Market begins to operate
on an extended hours basis and does not designate the closing trade price, then
the last trade price of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing does
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price is reported for such security by Bloomberg, the average
of the ask prices of any market makers for such security as reported in the
“pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).  If the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Sale Price of such security on such date
shall be the fair market value as mutually determined by the Partnership and the
Holder.  If the Partnership and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 13.  All such determinations shall be
appropriately adjusted for any unit dividend, unit split, unit combination or
other similar transaction during such period.

 

(l)                                     “Common Units” means (i) the
Partnership’s common units, no par value per unit, and (ii) any units or other
securities into which such common units shall have been changed or any units or
other securities resulting from a reclassification of such common units.

 

(m)                             “Common Units Deemed Outstanding” means, at any
given time, the number of Common Units outstanding at such time, plus the number
of Common Units deemed to be outstanding pursuant to Sections 2(b)(i) and
2(b)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any Common Stock owned or held
by or for the account of the Partnership or issuable upon exercise of the SPA
Warrants.

 

(n)                                 “Convertible Securities” means any unit or
other security (other than Options) that is at any time and under any
circumstances, directly or indirectly, convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
Common Units.

 

(o)                                 “Eligible Market” means the NYSE MKT, the
Nasdaq Global Select Market, the Nasdaq Global Market or the Principal Market.

 

(p)                                 “Excluded Securities” means (i) Common Units
or standard options to purchase Common Units issued to directors, officers or
employees of the Partnership for services rendered to the Partnership in their
capacity as such pursuant to an Approved Unit Plan (as defined above), provided
that (A) all such issuances (taking into account the Common Units issuable upon
exercise of such options) after the Subscription Date pursuant to this clause
(i) do not, in

 

22

--------------------------------------------------------------------------------


 

the aggregate, exceed more than 5% of the Common Units issued and outstanding
immediately prior to the Subscription Date and (B) the exercise price of any
such options is not lowered, none of such options are amended to increase the
number of units issuable thereunder and none of the terms or conditions of any
such options are otherwise materially changed in any manner that adversely
affects any of the Buyers; (ii) Common Units issued upon the conversion or
exercise of Convertible Securities (other than standard options to purchase
Common Units issued pursuant to an Approved Unit Plan that are covered by clause
(i) above) issued prior to the Subscription Date, provided that the conversion
price of any such Convertible Securities (other than standard options to
purchase Common Units issued pursuant to an Approved Unit Plan that are covered
by clause (i) above) is not lowered, none of such Convertible Securities (other
than standard options to purchase Common Units issued pursuant to an Approved
Unit Plan that are covered by clause (i) above) are amended to increase the
number of units issuable thereunder and none of the terms or conditions of any
such Convertible Securities (other than standard options to purchase Common
Units issued pursuant to an Approved Unit Plan that are covered by clause
(i) above) are otherwise materially changed in any manner that adversely affects
any of the Buyers; (iii) the Common Units issuable upon conversion of the
Series A Preferred Units or otherwise pursuant to the terms of the LP Amendment
(as defined in the Securities Purchase Agreement); provided, that the terms of
the LP Amendment are not amended, modified or changed on or after the
Subscription Date (other than antidilution adjustments pursuant to the terms
thereof in effect as of the Subscription Date) and (iv) the Common Units
issuable upon exercise of the SPA Warrants; provided, that the terms of the SPA
Warrant are not amended, modified or changed on or after the Subscription Date
(other than antidilution adjustments pursuant to the terms thereof in effect as
of the Subscription Date).

 

(q)                                 “Expiration Date” means the date that is the
sixth (6th) anniversary of the Issuance Date or, if such date falls on a day
other than a Trading Day or on which trading does not take place on the
Principal Market (a “Holiday”), the next date that is not a Holiday.

 

(r)                                    “Fundamental Transaction” means (A) that
the Partnership shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Partnership is the surviving corporation)
another Subject Entity, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the
Partnership or any of its “significant subsidiaries” (as defined in Rule 1-02 of
Regulation S-X) to one or more Subject Entities, or (iii) make, or allow one or
more Subject Entities to make, or allow the Partnership to be subject to or have
its Common Units be subject to or party to one or more Subject Entities making,
a purchase, tender or exchange offer that is accepted by the holders of at least
either (x) 50% of the outstanding Common Units, (y) 50% of the outstanding
Common Units calculated as if any Common Units held by all Subject Entities
making or party to, or Affiliated with any Subject Entities making or party to,
such purchase, tender or exchange offer were not outstanding; or (z) such number
of Common Units such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the 1934 Act) of at least 50% of the outstanding Common Units, or
(iv) consummate a unit or stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with one or more Subject Entities whereby

 

23

--------------------------------------------------------------------------------


 

all such Subject Entities, individually or in the aggregate, acquire, either
(x) at least 50% of the outstanding Common Units, (y) at least 50% of the
outstanding Common Units calculated as if any Common Units held by all the
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such unit or stock purchase agreement or other business
combination were not outstanding; or (z) such number of Common Units such that
the Subject Entities become collectively the beneficial owners (as defined in
Rule 13d-3 under the 1934 Act) of at least 50% of the outstanding Common Units,
or (v) reorganize, recapitalize or reclassify its Common Units, (B) that the
Partnership shall, directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, allow any Subject
Entity individually or the Subject Entities in the aggregate to be or become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, whether through acquisition, purchase, assignment, conveyance,
tender, tender offer, exchange, reduction in outstanding Common Units, merger,
consolidation, business combination, reorganization, recapitalization, spin-off,
scheme of arrangement, reorganization, recapitalization or reclassification or
otherwise in any manner whatsoever, of either (x) at least 50% of the aggregate
ordinary voting power represented by issued and outstanding Common Units, (y) at
least 50% of the aggregate ordinary voting power represented by issued and
outstanding Common Units not held by all such Subject Entities as of the date of
this Warrant calculated as if any Common Units held by all such Subject Entities
were not outstanding, or (z) a percentage of the aggregate ordinary voting power
represented by issued and outstanding Common Units or other equity securities of
the Partnership sufficient to allow such Subject Entities to effect a statutory
short form merger or other transaction requiring other unitholders of the
Partnership to surrender their Common Units without approval of the unitholders
of the Partnership or (C) directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions, the
issuance of or the entering into any other instrument or transaction structured
in a manner to circumvent, or that circumvents, the intent of this definition in
which case this definition shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this definition to the
extent necessary to correct this definition or any portion of this definition
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.

 

(s)                                   “Group” means a “group” as that term is
used in Section 13(d) of the 1934 Act and as defined in Rule 13d-5 thereunder.

 

(t)                                    “Options” means any rights, warrants or
options to subscribe for or purchase Common Units or Convertible Securities.

 

(u)                                 “Parent Entity” of a Person means an entity
that, directly or indirectly, controls the applicable Person and whose common
stock or equivalent equity security is quoted or listed on an Eligible Market,
or, if there is more than one such Person or Parent Entity, the Person or Parent
Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(v)                                 “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity or a government or any department
or agency thereof.

 

(w)                               “Principal Market” means The New York Stock
Exchange.

 

24

--------------------------------------------------------------------------------


 

(x)                                 “Registration Rights Agreement” means that
certain registration rights agreement, dated as of the Closing Date, by and
among the Partnership and the initial holders of the Notes relating to, among
other things, the registration of the resale of the Common Units issuable upon
conversion of the Series A Preferred Units (as defined in the Securities
Purchase Agreement) or otherwise pursuant to the terms of the  LP Amendment (as
defined in the Securities Purchase Agreement) and exercise of the SPA Warrants,
as may be amended from time to time.

 

(y)                                 “SEC” means the United States Securities and
Exchange Commission or the successor thereto.

 

(z)                                  “Series A Preferred Units” shall have the
meaning as set forth in the Securities Purchase Agreement.

 

(aa)                          “Subject Entity” means any Person, Persons or
Group or any Affiliate or associate of any such Person, Persons or Group.

 

(bb)                          “Successor Entity” means the Person (or, if so
elected by the Holder, the Parent Entity) formed by, resulting from or surviving
any Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(cc)                            “Trading Day” means, as applicable, (x) with
respect to all price or trading volume determinations relating to the Common
Units, any day on which the Common Units is traded on the Principal Market, or,
if the Principal Market is not the principal trading market for the Common
Units, then on the principal securities exchange or securities market on which
the Common Units is then traded, provided that “Trading Day” shall not include
any day on which the Common Units is scheduled to trade on such exchange or
market for less than 4.5 hours or any day that the Common Units is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time) unless such day is otherwise designated as a Trading Day in
writing by the Holder or (y) with respect to all determinations other than price
or trading volume determinations relating to the Common Units, any day on which
The New York Stock Exchange (or any successor thereto) is open for trading of
securities.

 

(dd)                          “VWAP” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
(or, if the Principal Market is not the principal trading market for such
security, then on the principal securities exchange or securities market on
which such security is then traded) during the period beginning at 9:30:01 a.m.,
New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg through its “HP” function (set to weighted average) or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such

 

25

--------------------------------------------------------------------------------


 

security as reported in the “pink sheets” by OTC Markets Group Inc. (formerly
Pink Sheets LLC).  If the VWAP cannot be calculated for such security on such
date on any of the foregoing bases, the VWAP of such security on such date shall
be the fair market value as mutually determined by the Partnership and the
Holder.  If the Partnership and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 13.  All such determinations shall be
appropriately adjusted for any unit dividend, unit split, unit combination,
recapitalization or other similar transaction during such period.

 

[signature page follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership has caused this Warrant to Purchase Common
Units to be duly executed as of the Issuance Date set out above.

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

By:

EMERGE ENERGY SERVICES GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Warren Bonham

 

 

Name:

Warren Bonhan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

EMERGE ENERGY SERVICES LP

 

The undersigned holder hereby elects to exercise the Warrant to Purchase Common
Units No.         (the “Warrant”) of Emerge Energy Services LP, a Delaware
limited partnership (the “Partnership”) as specified below.  Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

 

1.                                      Form of Exercise Price.  The Holder
intends that payment of the Aggregate Exercise Price shall be made as:

 

o                                    a “Cash Exercise” with respect to
                  Warrant Units; and/or

 

o                                    a “Cashless Exercise” with respect to
                Warrant Units.

 

In the event that the Holder has elected a Cashless Exercise with respect to
some or all of the Warrant Units to be issued pursuant hereto, the Holder hereby
represents and warrants that (i) this Exercise Notice was executed by the Holder
at            [a.m.][p.m.] on the date set forth below

 

2.                                      Payment of Exercise Price.  In the event
that the Holder has elected a Cash Exercise with respect to some or all of the
Warrant Units to be issued pursuant hereto, the Holder shall pay the Aggregate
Exercise Price in the sum of $                    to the Partnership in
accordance with the terms of the Warrant.

 

3.                                      Delivery of Warrant Units.  The
Partnership shall deliver to Holder, or its designee or agent as specified
below,            Common Units in accordance with the terms of the Warrant. 
Delivery shall be made to Holder, or for its benefit, as follows:

 

o                                    Check here if requesting delivery as a
certificate to the following name and to the following address:

 

Issue to:

 

 

 

¨                                    Check here if requesting delivery by
Deposit/Withdrawal at Custodian as follows:

 

DTC Participant:

 

DTC Number:

 

--------------------------------------------------------------------------------


 

Account Number:

 

 

Date:                 ,

 

 

 

Name of Registered Holder

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Tax ID:

 

 

 

 

 

Facsimile:

 

 

 

 

 

E-mail Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACKNOWLEDGMENT

 

The Partnership hereby acknowledges this Exercise Notice and hereby directs
               to issue the above indicated number of Common Units in accordance
with the Transfer Agent Instructions dated          , 201 , from the Partnership
and acknowledged and agreed to by                .

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------